AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AGENCY AND SERVICE AGREEMENT FOR JOHN HANCOCK FUNDS This Amendment dated as of October 1, 2013 is made to the Amended and Restated Transfer Agency and Services Agreement dated July 1, 2013 (the “Agreement”) by and between each investment company identified on Exhibit A of the Agreement (individually the “Fund” and collectively the “Funds”) and John Hancock Signature Services, Inc. (“JHSS”). WHEREAS, the parties to the Agreement desire to amend certain provisions contained in the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the parties agree the Agreement shall be amended as follows: 1. Exhibit B – Transfer Agent Fee Schedule is hereby deleted in its entirety and replaced with the attached revised Exhibit B. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf under their seals by and through their duly authorized officers, as of the day and year first above written. On Behalf of each Fund and Portfolio Listed on Exhibit A of the Agreement John Hancock Signature Services, Inc. By: /s/ Andrew G. Arnott Andrew G. Arnott Executive Vice President By: /s/John R. Hatch John R. Hatch President and CEO EXHIBIT B TRANSFER AGENT FEE SCHEDULE The transfer agent fees payable monthly under the Amended and Restated Transfer Agency and Services Agreement between each Fund and JHSS shall be determined based on the monthly cost to JHSS for providing the services described therein (“JHSS Cost”). JHSS Cost shall be determined by subtracting the monthly JHSS TA Revenue from the monthly JHSS Expenses, as more fully described below: 1.
